ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
G-W Management Services, LLC                 )      ASBCA No. 61552
                                             )
Under Contract No. N40080-10-D-0498          )

APPEARANCE FOR THE APPELLANT:                       Herman M. Braude, Esq.
                                                     Braude Law Group, P.C.
                                                     Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew D. Bordelon, Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

     The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' release and settlement agreement and joint stipulation for entry of judgment,
that the appeal is sustained. In the nature of a consent judgment, the Board makes a
monetary award to appellant in the amount of $150,000.00. This amount is inclusive
of interest. No further interest shall be paid.

      Dated: September 26, 2018



                                                     ministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
l
     I concur                                       I concur




     Rl~ACKLEFORD
     Administrative Judge                           Administrative Judge
     Vice Chairman                                  Armed Services Board
     Armed Services Board                           of Contract Appeals
     of Contract Appeals


         I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 61552, Appeal of
    G-W Management Services, LLC, rendered in conformance with the Board's Charter.

          Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             2